                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


    UNITED STATES OF AMERICA,                  :
                                               :
        Plaintiff,                             :
                                               :        CRIMINAL ACTION NO.
        v.                                     :         1:17-CR-408-AT-RGV
                                               :
    JAKZIRI MALDONADO SANTANA,                 :
                                               :
        Defendant.                             :
                                               :

                                      ORDER
               Presently before the Court is Magistrate Judge Vineyard’s Report and

Recommendation (“R&R”) [Doc. 60] recommending that the Court deny

Defendant’s Motions to Suppress [Docs. 20, 21].                The Defendant has filed

objections to the R&R [Doc. 65].1

        A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the R&R that is the subject of a proper objection on a de novo basis and

any non-objected portion on a “clearly erroneous” standard. The Defendant

objects on numerous grounds to the Magistrate Judge’s Report and




1The Defendant filed Objections to the R&R (doc. 64), and later Amended Objections to the R&R
(doc. 65). In ruling on Defendant’s Motions to Suppress, the Court considers the Defendant’s
Amended Objections (doc. 65).
Recommendation.       In particular, the Defendant objects to the findings and

recommendations reached by the Magistrate Judge:

    that Trooper Moremen had probable cause to justify stopping her vehicle;

    that the search of Ms. Santana’s car was justified by a combination of

      probable cause and the automobile exception to the warrant requirement;

    that Defendant’s statements given to law enforcement agents subsequent to

      their provision of appropriate Miranda warnings were voluntary and should

      not be suppressed;

    that Ms. Santana provided valid, free, and voluntary consent for the search

      of her cell phone.

      Accordingly, the Court has reviewed the record in this case on a de novo

basis. After an independent de novo review of the record, the Court agrees with

the Magistrate Judge’s R&R that Trooper Moremen had probable cause or

reasonable suspicion to stop Ms. Santana; that the search of the car was justified

by the automobile exception to the warrant requirement; that she was properly

Mirandized and her statements post-provision of the Miranda warnings were

voluntary; and that she provided valid, free, and voluntary consent for the search

of her cell phone.

      The Court finds that the Trooper Moreman had probable cause, or at least

reasonable suspicion, to support stopping Ms. Santana’s car. “A traffic stop . . . is

constitutional if it is either based upon probable cause to believe a traffic violation

has occurred or justified by reasonable suspicion in accordance with Terry v. Ohio,


                                          2
392 U.S. 1 (1968).” United States v. Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009)

(citing United States v. Harris, 526 F.3d 1334, 1337 (11th Cir.2008)).

      Trooper Moremen stated “over the radio that he was stopping the vehicle for

weaving within its lane and because the vehicle appeared to have a dark window

tint, not allowing him to see if the driver was wearing a seatbelt.” (Doc. 60 at 20)

(citing Gov. Ex. 1 at 22:10-22:47; Gov. Ex. 2 at 13:26:23-13:26:35; Gov. Ex. 2 at

13:32:32-13:32:37 (informing a backup officer who responded to the traffic stop

that he had stopped Santana for window tint and failure to maintain lane)).

Magistrate Judge Vineyard rejected Trooper Moremen’s assertion that he had

probable cause, at the time he initiated the traffic stop, to believe Ms. Santana was

weaving within her lane and had committed a violation of O.C.G.A. 40-6-48(1).

(Doc. 60 at 24.) But, he ultimately found that Moremen’s “testimony established

that he had probable cause to believe that the window tinting on Santana’s vehicle

violated Georgia law, which is all that is necessary to conduct a traffic stop.” (Id.

at 26.)

      Ms. Santana argues that the traffic stop was not supported by probable

cause. (Doc. 65 ¶¶ 5, 9.) She puts forth two primary objections in connection with

her contention that the car’s window tint under the factual circumstances did not

give Trooper Moremen probable cause. First, she “objects to the assertion that

Trooper Moremen positioned his vehicle so that he could view whether she had on

a seatbelt” or see the window tint prior to stopping her. (Doc. 65 ¶ 5; Doc. 17 at

17.) Second, she contends that a possible window tint violation could not support


                                         3
probable cause to stop her because Ms. Santana’s vehicle was not in violation of

Georgia law, and Trooper Moremen did not cite the tint on Ms. Santana’s vehicle

as an independent basis for stopping her vehicle.

       First, the Court conducted an independent review of the aerial and dashcam

footage2 in this case to determine whether Trooper Moremen was close enough to

Ms. Santana’s car to clearly see whether Ms. Santana had on a seatbelt. The Court

is hesitant to conclude that Trooper Moremen was close enough to Ms. Santana’s

car to see if she had buckled her seatbelt because Trooper Moremen does not get

side-by-side to Ms. Santana’s car. However, as a trained law enforcement officer,

Moremen could have determined that her windows were tinted to some extent

when he was driving in the parallel lane to Santana’s car, though still behind her

vehicle.

       Regarding Ms. Santana’s second objection that her window tint was not

actually in violation of Georgia law (O.C.GA. § 4-8-73.1), the Eleventh Circuit has

held that “police do not have to ascertain conclusively whether a window-tint

violation had occurred before there is probably cause to investigate.” United States

v. Reyes, Criminal Case Nos. 1:11-cr-00009-ODE-RGV, 1:11-cr-00060-ODE-RGV,

2011 WL 7070980, at *6 (N.D. Ga. Aug. 29, 2011), adopted by 2012 WL 176488, at

*6 (N.D. Ga. Jan. 19, 2012) (quoting United States v. Alvardo, No. 8:10-CR-348-

T-30TGW, 2010 WL 5262736, at *4 (M.D. Fla. Nov. 17, 2010), adopted by 2010


2 The dash cam footage begins just before Trooper Moreman initiated the stop. It thus does not
reveal how close Trooper Moreman was to Ms. Santana when he approached her car in the left
lane.


                                              4
WL 5262735, at *1 (M.D. Fla. Dec. 17, 2010)); see also United States v. Weaver,

145 F. App’x 639, 641 (11th Cir. 2005) (per curiam) (unpublished). Here, while the

Defendant’s proffered evidence indicates that the tint degree would have fallen

within legal limits, Officer Moremen’s tint testing indicated the tint might likely be

greater than legally permitted.

      Moreover, in a similar window-tint-stop case, Judge Evans held that:

      “Once it is established that probable cause objectively existed to stop the
      vehicle, for any valid reason, then it is irrelevant why the officer actually
      stopped it. United States v. Arango, 396 F. App'x 631, 632–33 (11th
      Cir.2010) (per curiam) (“Where objectively reasonable conditions permit a
      stop, the officer's motive in making the traffic stop does not invalidate what
      is otherwise objectively justifiable behavior under the Fourth Amendment.”)
      (internal quotation marks and citation omitted); Miller v. Harget, 458 F.3d
      1251, 1260 (11th Cir.2006) (“It is well-settled that an officer's subjective
      motivations do not affect whether probable cause existed”) (citations
      omitted). Thus, as long as the Officer had probable cause to stop the car
      based on its window tint, it does not matter whether he actually intended to
      or ultimately did test the vehicle's window tint.”

United States v. Reyes, No. 1:11-CR-00009-ODE, 2012 WL 176488, at *2 (N.D. Ga.

Jan. 19, 2012). Thus, while Ms. Santana may be correct that “[Trooper Moremen]

wanted to stop the car, and he was looking for any reason to do so,” (doc. 45 at 18)

Trooper Moremen was able to establish that he had reasonable suspicion to stop

Ms. Santana to investigate whether a window-tint violation had occurred.

      Even if the Court were to find that there was insufficient evidence to support

reasonable suspicion based on the tint, there is certainly enough to establish that

Trooper Moremen had probable cause to stop Santana based on his understanding

of the collective investigative observations imparted by the law enforcement agents



                                          5
he was assisting.     Defendant Santana argues that “[t]he record does not

demonstrate a sufficient degree of communication between the officers and

Trooper Moremen to warrant imputation of the officers’ knowledge to Trooper

Moremen.” (Doc. 65 ¶ 12.) Specifically, the Defendant contends that “the record

does not show that Trooper Moremen was in constant contact with the officers

involved in the drug investigation.” (Id.) However, Trooper Moremen testified

that “we were informed that a meet or a pickup had occurred, that the drugs that

were supposedly being picked up had been picked up on that day.” (Doc. 35 at 52-

53.) He confirmed that the other officers told him that they had seen an exchange

take place, “that it was a female that had picked up the supposed narcotics,” and

that the narcotics would be in a black duffel. (Id. at 53.) Moremen testified that

“they were able to again identify a vehicle and a tag . . . that had picked up the

narcotics and done the meet.” (Id.) This is enough communication to establish

that the officers “maintained at least a minimal level of communication during

their investigation,” United States v. Willis, 759 F.2d 1486, 1494 (11th Cir. 1985),

and that Officer Moremen had probable cause to stop Santana as well based on his

fellow law enforcement officers’ knowledge of Defendant’s participation in

unlawful drug distribution or transportation activity.

      The Court agrees with the Magistrate Judge’s analysis and findings that the

police had probable cause or reasonable suspicion to search the vehicle; that Ms.

Santana’s post-Miranda statements were voluntary; and that she provided valid,

free, and voluntary consent for the search of her cell phone. The Court need not


                                         6
conclude whether other factual findings made by the R&R not central to the

ultimate finding are accurate for purposes of its review of the R&R, i.e. whether

Ms. Santana used the word “ventana” to refer to crystal methamphetamine. (See

Doc. 65 ¶ 3.) The Court though does not adopt any extraneous factual findings.

      Accordingly, the Court OVERRULES Defendant’s objections [Doc. 65];

ADOPTS the Magistrate Judge’s R&R [Doc. 60], subject to the limitation above;

and DENIES Defendant’s Motions to Suppress [Docs. 20, 21].

      The Court hereby sets the above case for trial beginning on April 15, 2019, at

9:30 AM in Courtroom 2308. The pretrial conference is set for April 10, 2019, at

10:30 AM in Courtroom 2308. Defendant is required to attend the pretrial

conference or present a written waiver of his attendance. By March 20, 2019, the

parties are to file any motions in limine and proposed voir dire questions. By March

20, 2019, the Government is to file a summary of the indictment for use in voir

dire. By March 27, 2019, the parties are to file any objections to those items listed

above. The time from January 30, 2019, to April 15, 2019, shall be excluded from

computation under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A),

(h)(7)(B)(i), and (h)(7)(B)(iv).

       The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for

use by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each party should

also provide a courtesy copy of all exhibits for the Judge’s use during trial,

preferably in an appropriately labeled notebook provided on the first day of trial.


                                          7
The parties are referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-

marking of exhibits. The parties must provide a courtesy copy of any documents

e-filed just prior to trial or on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg             for      information

regarding the pretrial conference, voir dire, and courtroom technology. Any

training or trial runs regarding the courtroom technology must be scheduled in

advance of trial via the Courtroom Deputy Clerk. The Court will not allow time for

training or trial runs at the beginning of the trial. Any motions requesting leave to

bring technology into the courtroom must be filed no later than three (3) days in

advance of trial, to allow time for proper notification to the US Marshals Service.




      IT IS SO ORDERED this 30th day of January, 2019.




                                           ___________________________________
                                           AMY TOTENBERG
                                           UNITED STATES DISTRICT JUDGE




                                           8
